 In the Matter of TENNESSEE COPPER COMPANYandAIIEI:ICAN FEDERA-TION OF LABORCase No. R-1853-Decided July 6, 1940Jurisdiction:mining and milling industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union; contract with rival union subject to Boardaction ; election necessary.Strikers who pursuant to a strike settlement agreement obtained a prefer-ential status for hiringheldeligible to vote.Persons hired during currency of a strike in the position of striking em-ployeesheldeligible to vote where pursuant to a strike settlement agreementstrikers agreed to preferential status for reemployment.Unit Appropriate for Collective Bargaining:employees in mines and millsoperated by employer at three communities exclusive of clerical and supervisoryemployees, chemists, and technical engineersMessrs. Warren WoodsandAleaander'E. Wilson, Jr.,for the Board.Messrs. R. M. McConnelll; H. M. Barton, Jr.,andG. Parks 'Hyatt,ofKnoxville, Tenn. for the Company.Mr. Joseph Jacobs,of Atlanta`, Ga., for the A. F. of L.Messrs. J. A. LipscombandEdwin Brobston,of Bessemer, Ala.,'forthe International.Miss Margaret Holmes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 3, 1940, American Federation of Labor, herein called theA. F. of L., filed with the Regional Director for the Tenth Region(Atlanta, Georgia) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofTennessee Copper Company, Copperhill, Tennessee, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 14, 1940, the Na-tional Labor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,25 N. L. R. B., No. 22..218 TENNESSEE COPPER COMPANY219ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On May 14, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the A. F. of L.,and International Union of Mine, Mill and Smelter Workers, hereincalled the International, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice, a hearing was held on May 23, 1940, at Chat-tanooga, Tennessee, before Mortimer Riemer, the Trial Examinerduly designated by the Board.At the commencement of the hearing,the Trial Examiner granted a motion to intervene filed by the Inter-national.The Board, the Company, the A. F. of L., and the Inter-national were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the hearing the International requested a continuance of 1week on the ground that it had insufficient time to prepare for thehearing and on the further ground that it was prejudicially surprisedby the introduction in evidence of a statement of the Regional Direc-tor concerning the membership claims of the A.' F. of L.The TrialExaminer denied the motion for a continuance and his ruling ishereby affirmed.,The Trial Examiner also denied various motionsby the International to dismiss the petition.His rulings are herebyaffirmed.During the course of the hearing the Trial Examiner madeother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.On June 18, 1940, oral argument was had before the Board inWashington, D. C.The Company and the A. F. of L. were repre-sented and participated in -the argument.The Company, the A. F.of L., and the International filed briefs with the Board, which havebeen considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTL THE BUSINESS OF THE COMPANYTennessee Copper Company, a New Jersey corporation; mines orecontaining copper and other metals and produces pig copper andvarious byproducts at its mines and processing plants in Polk County,Tennessee.The ore is broken up and transported to flotation andsintering plants and to the smelter.The flotation plants extract 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopper, iron, zinc, and sulphur from the ore.The smelter extractscopper.The sintering plants produce a high-grade iron ore knownas iron sinter.Acid plants produce sulphuric acid as a byproduct.Copper sulphate is another byproduct.The Company's operations center about three communities, Cop-perhill, Ducktown, and Isabella, which are collectively known as theDucktown Basin.These three settlements describe an isosceles tri-angle with its apex at Copperhill on the south. Isabella and Duck-town are about one and one-half miles apart and are each about fourmiles from Copperhill.At Copperhill are the general offices of the Company, railroadshops serving the Company's private railroad connecting the threecommunities, a chemical laboratory, mechanical and carpenter shops,blast furnaces, a slag plant, copper converters, roasters, a sinteringplant, acid plants, a company store, and a hospital.The headquarters of the Company's mining operations is at Duck-town, which also has a company store and a hospital.Burra Burra,McPherson, and London mines are near Ducktown. The Companyoperates a flotation plant at London mine but does not carry onmining operations there.At Isabella there are a flotation plant, a sintering plant, roasters,acid plants, a company store, and a hospital.Near Isabella are theIsabella and Eureka mines.These mines are connected with BurraBurra mine, which includes McPherson mine, and all are conducted asa single operation.The Company employs 718 persons at Copperhill, 411 at Ducktown,and 225 at Isabella.The total annual pay roll is about $2,000,000.About half of the supplies used by the Company, amounting to ap-proximately $50,000 each month, are purchased outside Tennessee, andinclude dynamite, fuse, and other materials.The Company producesannually about 12,000,000 pounds of pig copper, which is shipped to arefinery in New York City and after refining is sold in the market gen-erally, both domestic and foreign.The annual output of sulphuricacid is approximately 425,000 tons, 63 per cent of which is sold outsideTennessee in 10 States.The Company's annual production of ironsinter is 180,000 tons.Of this total, 85 per cent is shipped to Alabamaand 10 per cent to Ohio.About 10,000,000 pounds of copper sulphateismanufactured yearly and sent to practically every State.The Com-pany's entire output of zinc concentrates, amounting to 3,500 tonsannually, is shipped to Pennsylvania.The Company agreed that it is engaged in interstate commercewithin the meaning of the Act. TENNESSEE COPPER COMPANYII.THE ORGANIZATIONS INVOLVED221The American Federation of Labor is a labor organization admittingto membership employees of the Company.'International Union of Mine, Mill and Smelter Workers is a labororganization which has chartered Local 176 at Copperhill, Tennessee,Local 183 at Ducktown, Tennessee, and Local 184 at Isabella, Ten-nessee.These locals, admit to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 26, 1939, the Board certified the International as theexclusive representative of the employees of the Company for the pur-poses of collective bargaining.2Following the certification, there werenegotiations between the Company and the International concerning acollective agreement.On July 14, 1939, the International called astrike which resulted in a stoppage of the Company's operations untilAugust 28, 1939.The strike was settled on May 7, 1940, by the execu-tion of two contracts between the Company and the International.One of the contracts covered conditions of work and expressly providedthat it would terminate if and when the Board certified a bargainingagency other than the International.The other contract was a strikesettlement which provided that the International would cease picketingcompany plants and would call off the strike.By the terns of thisagreement, 384 striking employees were placed on a preferential list forreemployment when work becomes available.Commencing in January 1939 the A. F. of L. made repeated requests,through its local officers and through the national office of the Aneri-can Federation of Labor in Washington, D. C., that the Companynegotiate and bargain with it.The Company at all times refused todeal with the A. F. of L. on the ground that the Board had certifiedthe International.We find that a question has, arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company1The petitioning union was referred to throughout the hearing as the American Federation of LaborHowever, inMatter of Tennessee Copper Companyand AF of L FederalUnionNo21164, 5 NL R. B 768, the petitioning union, which is apparently the sameunion as is here involved,was referred to as American Federation of Labor,Federal UnionNo 21164'Matter of Tennessee Copper Companyand AF. of L,Federal Union No 21164,10N. L R B. 1433. 222DECISIONS OF NATIONAL LABOR- RELATIONS BOARDdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its prior Decision 3 the Board found that an appropriate unitfor the purposes of collective bargaining'consisted of all employeesin the Ducktown basin,' excluding clerical and supervisory employees,chemists, and technical engineers.The A. F. of L. and the Companycontend that such unit is the appropriate one.The Internationalagrees that clerical and supervisory employees, chemists, and technicalengineers should be excluded, but it insists that there should-be aseparate unit at each of the Company's plants.As is pointed out in Section I, the operations of the Companycenter around the communities of Copperhill, Ducktown, and Isabella,Tennessee.The offices, shops, acid and sintering plants, and smelterare located at Copperhill and the evidence discloses that most of theCompany's craft workers, such as machinists, lead-burners, and brick-layers, are stationed there.The mining operations are mainly cen-tered around Ducktown and Isabella. In its Decision of March 3,1938, the Board found that there existed a high degree of interde-pendence and division of labor among the three communities andthat there was a close physical relation among the various areas ofoperation.The Board also found that prior to 1937 collective bar-gaining had been conducted in general on the basis of a company-wide unit.The International insists that bargaining on the basis of the presentcompany-wide unit has been dominated by the craft employees,thereby depriving the miners of a voice in collective bargaining.However, the International admits to membership employees engagedby the Company in the various types of craft work. It is also urgedby the International that the conditions of work of the miners differfrom those of the craft employees.However, the International intro-duced no evidence to establish that the conditions of work of theminers and craft workers are different from what they were whenthe Board considered them in its prior Decision, and the generalmanager of the Company testified that there has been no substantialchange.We do not feel that either contention of the International3Matter of Tennessee Copper CompanyandAF. of L ,Federal Union No. 21164,5 N. L.R B 7684The Ducktownbasin consists of all the mines,plants,and facilities of the Companyin the areas of Coppeihill,Isabella, and Ducktown,Tennessee TENNESSEE COPPER COMPANY223presents a ground for disturbing tlie' unit we have previously foundto be appropriate.5'We find that all employees of the Company in the Ducktown.basin,exclusive of clerical and supervisory employees, chemists, and .techni-cal engineers, constitute a unit 'appropriate for the purpose of collec-tive bargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of. the Act.'VI. THE DETERMINATION OF REPRESENTATIVESBoth the A. F. of L. and the International claim to represent amajority of the employees of the Company.A check by the RegionalDirector of the A. F. of L. membership claims reveals that a sub-stantial number of the employees are affiliated with the A. F. of L.Although the International did not submit its membership claims totheRegional Director for verification, its representative testifiedat the hearing that a substantial number of the employees of theCompany are members of the InternationaleWe find that an elec-tionby secret ballot is necessary to a determination ofrepresentatives.The A. F. of L. and the Company contend that a current pay rollshould be used to determine eligibility to'vote in the election.TheInternational desires a pay' roll as of a period preceding July 14,1939, the date on which the strike occurred.Since the strike termi-nated -by agreement between the Company and the Internationalprior to the hearing in this case, we will direct that the pay roll lastpreceding the date of the Direction of Election be used.The International contends that some 384 persons whose nameswere-placed on a preferential hiring list -by the Company pursuantto the strike settlement are eligible to vote.The A. F. of L.- andthe Company contend that only those employees on the preferentiallistwho have actually `been hired should vote:The contract in settlement of the strike, executed on May 7, 1940,provides that 384 persons shall be hired-by the Company in all posi-6 CompareMatter of Phelps Dodge Corporation, United Verde BranchandAmericanFedei ation of Labor, etc,15 N L R B 732;Matter of Pittsburgh PlateGlassCompanyandFederation of FlatGlassWorkers of America, s,ffiliated with the C 1.0., 15 N. L.R B. 515;Pacific Greyhound LinesandBrotherhood of Railroad Trainmen,22 N. L.R. B 111e The International asserts that it was prejudiced by the introduction, in evidence of theRegional 'Dnector's statement since it was not permitted to challenge, the membershipclaims of the A. F. of L:This position is without merit.°The International moved that no election be directed by the Board for` a period of 1year on the ground that the Company had aided and assisted the A F of L. and dis-couraged membership in the International.The Trial Examiner denied the motion andruled that evidence sought to be elicited by the International to support its charge wasimmaterial to the issues in a representation proceeding.His rulings have been affirmedin Section I,supra.t,.., 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions which become available within the period of 1 year from thedate of the contract, if from that group the Company is able to obtainpersons qualified to do the work available.These individuals are tobe hired as new employees, subject to a physical examination andwithout seniority or other rights incident to their previous employ-ment.Pursuant to the agreement, by June 18, 1940, the Companyhad hired 70 persons from the preferential list.At the oral argu-ment, counsel for the Company stated that 15 additional personswould be employed before July 15, 1940.Prior to May 7, 1940, the persons whose names now appear onthe preferential list occupied the status of employees under Section2 (3) of the Act, since their work had ceased in consequence of acurrent labor dispute.Incident to their status of striking employeeswas the right to participate in the selection of a bargaining repre-sentative to the exclusion of persons hired in their places duringthe strike, since to hold otherwise "might effectively foreclose thepossibility of the settlement of the labor dispute,, whether by thereturn of the striking employees to their jobs and the displacementof the individuals occupying those jobs during the strike, or by someother settlement agreement, a possibility which the Act contem-plates should not be `foreclosed during the currency of the strike." 8However, by the agreement of May 7, 1940, which terminated thestrike, the striking employees relinquished the possibility of securingtheir jobs by the displacement of persons hired in their places duringthe strike and therefore the considerations which would warrant usto deny to the individuals who are now occupying positions formerlyheld by strikers the right to participate in the selection of a bar-gaining representative do not ,exist.The persons hired during, thecurrency of the strike in the positions of the striking employeesare eligible to vote.,The execution of the agreement, however, did not forfeit the rightof the striking employees also to participate in the selection of abargaining representative.The,settlement was in accordance withthe declared policy of the Act to obviate industrial strife and theresultant burdens upon commerce through resort to the collectivebargaining procedure.9 'By its terms,'the strike was terminated andthe striking employees, through their chosen representatives, obtaineda preferential status for hiring in lieu of certain rights incident to8Matter of A. SartoriusfCc, Inc,andUnited Mine Workers of America District 50,Local 12090,10 N L R B 493 See AlsoMatter of Horace G PrettymanandInterna-tional Typographical Union,12 N L R B.640;Matter of Easton Publishing CompanyandEastern Typographical Union No258,etc,19 N L R B 3899Section 1 of the National Labor Relations Act, 49 Stat. 449, provides .It is hereby declared to be the policy of the United States to eliminate the causesof certain substantial obstructions to the'free flow of commerce and to mitigate andeliminate these obstructions when they have occurred by encouraging the practiceand procedure of collective bargaining . . . . TENNESSEE COPPER COMPANY225their status as striking employees. In our opinion the effectuationof the purposes of the Act requires recognition of this preferentialstatus acquired through collective bargaining.That status, whichhas already resulted in the employment of a considerable number ofthe persons Who were formerly on strike, gives the persons possessingit an interest in employment and conditions of employment whichentitles them to vote.10Accordingly, we shall direct that all employees of the Companyin the appropriate unit Whose names appear on the pay roll of, theCompany and on the preferential list as of the pay-roll date last pre-ceding our Direction of Election,11 including employees Who did notwork during such period because they were ill or on vacation andthose who were then or who have since been temporarily laid off,but excluding those who have-since quit or been discharged for cause,shall be eligible to participate in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Tennessee Copper Company, Copperhill,Tennessee, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.2.All employees of the Company in the Ducktown basin, ex-clusive of clerical and supervisory employees, chemists, and technicalengineers, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8,, of NationalLabor Relations Board Rules and Regulations-Series 2, as, amended,it is hereby .10CompareMatter of The Connor Lumber (C Land CoandInte)nationalTtvoodu,oil,eisof America,Local \'o125(C. I.0), 11 N L.R B 776;Matte)of Armourd Corn panyandLooal561,Meat Cutters Union, etc,15 N. L R B 268;Matterof Rosedale Knitting Com-pany and Rosedale Employees Association,23 N. L R B 52711The contract of May 7,1940,permits the Company to remove the names of employeeuwho are convicted of crimes or who fail to apply for ieunstatement fiom the preferentiallist of 334 poisons compiled at the time the contract was madePersons whose nameshave been so removed are not entitled to voteTherefore, we will dii ect that only thosepersons chose names appear on the preferential list as of the pa3-roll date last precedingthe Direction of Election are eligible to vote 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with TennesseeCopper Company, Copperhill,'Tennessee, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election under the direction.and . supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules andRegulations, among all employees of the Company in the Ducktownbasin whose names appear on the pay roll of the Company and onthe preferential list as of the pay-roll date last preceding this Direc-tion of Election, including employees who did not work during suchperiod because they were ill or on vacation and those who were thenor have since been temporarily laid off, but excluding clerical andsupervisory employees, chemists, and technical engineers, and thoseemployees who have since quit or been discharged for cause, todetermine whether they wish to be represented by the AmericanFederation of Labor, or by International Union of Mine, Mill andSmelterWorkers, or by neither, for the purposes of collectivebargaining.[SAME TITLE]AMENDMENT TO DIRECTIONOF ELECTIONJuly 05, 1940On July 6, 1940, the National Labor Relations Board, herein calledthe Board,issued aDecision and Direction of Election in the aboveentitled matter, the election to be conducted as early as possible butnot later than thirty (30) days from the date of the Direction.TheBoard, having been advised by International Union of Mine, Milland Smelter Workers that it does not desire its name to appear on theballot, hereby amends its'Direction of Election issued on July 6, 1940,by striking therefrom the words "or by International Unionof Mine,Mill and Smelter Workers, or by neither."MR. WILLIAM M. LEISERSON took'no part in the consideration of theabove Amendment to Directionof Election.25 N. L. It B.,No. 22a.